Citation Nr: 1031684	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-31 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied, amongst other issues, service 
connection for migraines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts, in essence, that service connection for 
migraines is warranted based upon service incurrence.  He alleges 
that while on active duty, he had three occurrences of blurred 
vision and distortion.  A March 1999 report documents his 
complaints of blurred vision.  In December 2000, he was seen for 
complaints of having black spots floating through his vision.  He 
provided a recent history of sharp headaches without light in 
front of the eyes.  The Veteran was seen again in August 2003 for 
complaints of blurred vision.  None of those reports made any 
reference to migraine headaches.  However, at the time of his 
service discharge, he reported that he had been diagnosed as 
having migraine headaches and migraine headaches was then listed 
among the examiner's impressions.  Thereafter, in June 2006 (15 
months post-service), he was seen again for blurry vision in the 
optometry clinic.  The assessment was visual disturbances:  
visual migraines or acephalic migraine.  The physician stated 
that the Veteran described classic migraine without the 
subsequent headache.  

The Board has determined that in this case, VA medical 
examinations must be afforded the Veteran, pursuant to VA's duty 
to assist.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
see Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, where 
the evidence of record, taking into consideration all information 
and lay or medical evidence [including statements of the 
claimant]; contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
[VA] to make a decision on the claim.").  As there is some 
evidence that the Veteran may have migraines without subsequent 
headaches, and this condition may have originated in service, VA 
examination with an opinion is warranted in this regard.  

Lastly, the above referenced June 2006 medical report was 
received from the 45th Medical Group, which is stationed a 
Patrick Air Force Base (AFB).  Such strongly suggests that the 
Veteran is in receipt of medical care through that facility.  
Records from Patrick AFB should therefore be obtained and 
associated with the claims folder.

Accordingly, this case is REMANDED for the following action:

1.	Contact the Veteran and ask him to 
identify all VA and non-VA health care 
providers that have treated him for his 
migraine headaches since service 
discharge.  A specific request should 
be made to obtain all outpatient and 
inpatient treatment records from 
Patrick AFB since June 2006.  Any 
negative development should be included 
in the claims file.

2.	The Veteran should be afforded a 
neurology examination in order to 
determine the nature and etiology of 
the possible migraines.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file, particularly service treatment 
records and medical records dated 
following service.  The examiner should 
indicate whether it is at least as 
likely as not (50 percent probability 
or more) that the Veteran has visual or 
acephalic migraines, or any other 
migraine headache disorder, that had 
its onset in service or is otherwise 
etiologically related to his active 
service. 

The rationale for the medical opinions 
should be set forth in the report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation 
such should be stated with supporting 
rationale.

3.	Thereafter, readjudicate the claim and 
if the claim on appeal remains denied, 
the Veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


